UNITED STATES DISTRICT COURT
                    FOR THE DISTRICT OF COLUMBIA
______________________________
MUHAMMAD AHMAD ABDALLAH        :
AL ANSI, et al.,               :
                               :
     Petitioners,              :
                               :
     v.                        :   Civil Action No. 08-1923 (GK)
                               :
BARACK H. OBAMA, et al.,       :
                               :
     Respondents.              :
______________________________:

                                    ORDER

      A Status Conference was held in this case on June 9, 2009.

Upon consideration of the representations of the parties, and the

entire record herein, it is hereby

      ORDERED, that Petitioner shall file any motions related to

discovery by June 29, 2009.         The Government’s opposition is due

July 13, 2009, and Petitioner’s reply is due July 20, 2009; and it

is further

      ORDERED, that a motions hearing related to discovery disputes

is scheduled for August 17, 2009, at 10:00 a.m.; and it is further

      ORDERED, that if parties are unable to reach an agreement on

the production of medical records, Petitioner is permitted to file

an   emergency   motion   related   to   production   of   those   records.

Additionally, in the event that the dispute cannot be resolved by

parties, the Government shall consult with their clients and
provide a detailed report to the Court about Petitioner’s medical

condition.



                                       /s/
June 10, 2009                         Gladys Kessler
                                      United States District Judge


Copies to:   Attorneys of Record via ECF




                                -2-